DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13:
Claim 13 recites the limitations "the table section," “the segment of the deck,” and “the segment of the fence” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends directly from claim 12 and claim 12 recites a plurality of table sections.  The claim lacks antecedent basis because claim 13 recites a singular “the table section;” a singular “the segment of the deck;” and, “the segment of the fence.”  It is unclear which of the plurality of table sections of claim 12 require a one-piece deck member as required of claim 13; or, if all of the plurality of table sections of claim 12 require one-piece deck members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable Gaesser et al. (US 2004/0027038 A1) in view of Dick et al. (US 2011/0056344 A1); hereinafter Dick ‘344.

Claim 8:
Gaesser discloses an apparatus for processing a workpiece (abstract), comprising:
a table (101, 112) elongated along an axis and including two or more discrete table sections (101, 112) coupled to one another end to end, the table (101, 112) having a deck to support a workpiece (116) and a fence (103, 111) to orient the workpiece (116) on the deck (fig. 1, para [0030] – see specifically the discussion of reference item (109) mounted to table (101) (paragraph [0030], lines 17-20) and see also annotated reproduction of fig. 1, below);
a stop (right surface, 102) to contact an end of the workpiece (116) (fig. 1, para [0030] – see also annotated reproduction of fig. 1, below); and,
an actuator (servomotor) configured to drive the stop (right surface, 102) along the axis in response to a signal(s) from a controller (118), to position the stop (right surface, 102) at a desired position (fig. 1, page 3, para [0030]).

    PNG
    media_image1.png
    854
    1124
    media_image1.png
    Greyscale

Gaesser fails to disclose a computer to provide signals to the actuator.  Instead, Gaesser discloses the components (actuator (servomotor) and stop (right surface, 102)) may be controlled by codes derived from programs produced utilizing a design software system (118) (fig. 1, page 3, para [0030], col. 2).  The Gaesser controller may not be inherently equivalent to the claimed computer as required of 35 U.S.C. 102(a)(1).
Dick ‘344 discloses a linear positioner (fig. 3, para [0131]), comprising:
a table (180) elongated along an axis having a deck (196) to support a workpiece (224) (fig. 3, para [0131]);
a stop (222) to contact an end of the workpiece (224) (fig. 3, para [0131]); and
an actuator (238) configured to drive the stop (222) along an axis in response to a signal(s) from a computer (236/70) (fig. 3, para [0131] and [0132]).  (Examiner note: Dick ‘344 discloses controller (236) may include any of the elements, features and capabilities disclosed for controller (70).  Dick ‘344 further discloses controller (70) may be a computer, computing device, hand-held device, personal digital assistant, mobile phone, or the like and may communicate with an actuator (drive assembly) wirelessly (Dick ‘344, para [0108]) via radio waves (Dick ‘344, para [0108]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the controller that provides codes derived from programs produced utilizing design software of Gaesser for the computer, computing device, hand-held device, personal digital assistant, mobile phone or the like of Dick ‘344 since it was known that controllers and computers are analogues for providing instructions to actuators driving stops configured for engaging workpieces on elongated tables (Dick ‘344, para [0109]).  See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to apparatuses comprising elongated workstations for processing elongated workpieces.

Claim 12:
Gaesser in view of Dick ‘344 renders obvious the linear positioner of claim 8, wherein each table section (Gaesser, 101, 112) of the two or more discrete table sections provides a segment of the deck and a segment of the fence (103, 111) (Gaesser, fig. 1, para [0030] see also annotated reproduction of Gaesser, fig. 1, above).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaesser in view of Dick ‘344 as applied to claim 8 above, and further in view of Emmert (US 4,191,111).

Claim 15:
Gaesser in view of Dick ‘344 discloses the linear positioner of claim 8, wherein each table section includes a top portion and a leg assembly.  Gaesser in view of Dick ‘344 fails to disclose or fairly suggest the leg assembly includes at least one leg movable with respect to the top portion between a deployed configuration and a retracted, storage configuration (See annotated reproduction of Gaesser, fig. 1, below).

    PNG
    media_image2.png
    836
    1123
    media_image2.png
    Greyscale


Emmert discloses an elongated bench comprising a table section including a top section (16) and a leg assembly including at least one leg (12, 14) movable with respect to the top section (16) between a deployed configuration and a retracted, storage configuration (figs. 1-4, col. 2, lines 42-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the fixed legs on the linear positioner of Gaesser in view of Dick ‘344 for folding collapsible legs as taught by Emmert in order to provide a folding bench leg and brace structure which is easily erected and collapsed; is sturdily constructed; and permits the linear positioner to occupy a minimum of space when the leg assembly is collapsed (Emmert, col. 2, lines 1-8).  See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because all prior art references are drawn to elongated tables with horizontal top surfaces.

Claim 16:
Gaesser in view of Dick ‘344 and Emmert discloses the linear positioner of claim 15, wherein each table section includes a pair of legs (Emmert, 12, 14) each having an independently adjustable length (Emmert, 28/70) (Emmert, figs. 1-6, col. col. 4, lines 38-59).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Dick et al. (US 6,886,462 B2); hereinafter, Dick ‘462 in view of Dick et al. (US 2011/0056344 A1); hereinafter Dick ‘344.

Claim 18:
Dick ‘462 discloses a linear positioner (fig. 1, col. 3, lines 18-20), comprising:
a deck (110) to contact an underside of a workpiece (30) (fig. 1, col. 6, lines 5-12);
a fence (112) to contact a lateral side of the workpiece (30) (fig. 1, col. 6, lines 5-12);
a stop (106) to contact an end of the workpiece (30) (fig. 1, col. 6, lines 1-15); and,
an actuator (motor in housing (118) and controller (24)) to drive the stop (106) along an axis to a desired distance from a site of action of a workpiece-processing tool, or other target site, in response to signals(s) to the actuator (motor in housing (118) and controller (24)) from a computer (24a) (fig. 1, col. 2, lines 44-49 and col. 6, lines 1-23).
Dick ‘462 fails to disclose wireless communication between the actuator and the computer.  Instead, Dick ‘462 is either silent regarding the method of communication between the actuator and the computer; or Dick ‘462 suggests a wired connection for communication between the actuator and the computer (Dick ‘462, fig. 1, col. 2, lines 44-49).
Dick ‘344 discloses a linear positioner (fig. 3, para [0131]), comprising:
a deck (226 and/or 228) to contact an underside of a workpiece (224) (fig. 3, para [0131]);
a fence (230 of beam 215 and/or 232) to contact a lateral side of the workpiece (224) (fig. 3, para [0131]);
a stop (222) to contact an end of the workpiece (224) (fig. 3, para [0131]); and
an actuator (238) to drive the stop (222) along an axis to a desired distance from a site of action of a workpiece-processing tool (186), or other target site, in response to a radiofrequency signals communicated wirelessly to the actuator (238) from a computer (236/70) (fig. 3, para [0131] and [0132]).  (Examiner note: Dick ‘344 discloses controller (236) may include any of the elements, features and capabilities disclosed for controller (70).  Dick ‘344 further discloses controller (70) may be a computer, hand-held device, personal digital assistant, mobile phone, or the like and may communicate with an actuator (drive assembly) wirelessly (Dick ‘344, para [0108]) via radio waves (Dick ‘344, para [0108]).
Dick ‘344 further discloses a computer (controller, 70) may connect to other devices via any suitable communication mechanism such as a wired connection; and, alternatively, a wireless connection (Dick ‘344, page 8, para [0108]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have swapped the wired or undefined remote communication system of Dick ‘462 for the wireless communication system of Dick ‘344 since it was known that wired networks and wireless networks are analogues for communications between a first computer and second computer and/or other associated devices (page 8, para [0108]). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to linear positioners for workpiece processing devices.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dick ‘462 in view of Dick ‘344 as applied to claim 18 above, and further in view of Milam (US 5,794,145).

Claim 19:
Dick ‘462 in view of Dick ‘344 renders obvious the linear positioner of claim 18, wherein the actuator includes a motor (motor in housing (118)), a controller (controller (24)) for the motor (motor in housing (118)); and, Dick ‘462 and Dick ‘344 fails to disclose an antenna.  Instead, Dick ‘462 in view of Dick ‘344 discloses a controller comprising a computer, computing device, personal digital assistant, a mobile phone or the like configured to communicate wirelessly (Dick ‘344, page 8, para [0109]).
Milam discloses a cellular communication system and a mobile device (abstract) comprising at least one computer (73) with an antenna (76) and a mobile device (66) with an antenna (68) (fig. 1, col. 5, bridging col. 6, line 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an antenna for the computer, computing device, personal digital assistant, a mobile phone or the like that is configured to communicate wirelessly of Dick ‘462 in view of Dick ‘344 as taught by Milam in order to provide for sending and receiving radiofrequency signals from another computing device as taught by Milam (col. 1, line 60 bridging col. 2, line 6). See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.
The results would have been predictable because the prior art references are drawn to at least mobile computing devices for communicating wirelessly to other computing devices using radio frequency signals.

Claim 20:
Dick ‘462 in view of Dick ‘344 and Milam renders obvious the linear positioner of claim 19, wherein the computer is a general- purpose, handheld device, and wherein the general-purpose, handheld device is a phone or a tablet (Dick ‘344, page 8, para [0109]).

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 9-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 1:
The prior art of record fails to disclose or fairly suggest a linear positioner, comprising a table including a track; and a shuttle including a stop and a motor to drive the shuttle as a unit along the track in response to a signal(s) received from a computer as recited by independent claim 1.

Claim 9:
The prior art of record fails to disclose or fairly suggest the linear positioner of claim 8, wherein the actuator includes a carriage for the stop, wherein the table includes a track to guide travel of the carriage, and wherein each table section provides a segment of the track.

Claim 13:
The prior art of record fails to disclose or fairly suggest the linear positioner of claim 12, wherein the table section includes a one-piece deck member, and wherein the one-piece deck member includes the segment of the deck and the segment of the fence.

Claim 17:
The prior art of record fails to disclose or fairly suggest the linear positioner of claim 8, further comprising a plurality of pins that couple the two or more discrete table sections to one another end to end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dick (US 7,792,602 B2) discloses a material processing system comprising and elongated work table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726